         Case 3:12-cr-00238-JBA Document 653 Filed 02/24/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                         Criminal No. 3:12cr238 (JBA)
         v.
                                                         February 24, 2021
  LAWRENCE HOSKINS


      ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


       Defendant Lawrence Hoskins moves the Court for compassionate release and

“requests that the Court reduce his sentence to time served,” pursuant to 18 U.S.C. § 3582(c),

because his “age and health condition[s], in combination with the impact of the COVID-19

pandemic and its rapid spread within prisons, constitute extraordinary and compelling

reasons to grant this relief.” (Def.’s Mot. for Reduction in Sentence [Doc. # 642] at 1.) The

Government opposes. ([Doc. # 644].)

       Defendant Lawrence Hoskins was convicted by a jury of one count of conspiracy to

commit money laundering, in violation of 18 U.S.C. § 1956(h), three counts of money

laundering, in violation of 18 U.S.C. § 1956(a)(2)(A), one count of conspiracy to violate the

Foreign Corrupt Practices Act (FCPA), and six counts of violations of the FCPA. (Jury Verdict

[Doc. # 583].) Upon Defendant’s motion, (Def.’s Mot. for Acquittal on All Counts [Doc. # 589]),

this Court vacated the jury’s verdict on the FCPA counts, (Ruling on Def.’s R. 29(c) and R. 33

Mots. [Doc. # 617]), and sentenced Mr. Hoskins to 15 months of imprisonment for his guilty

conduct forming the basis of his convictions under 18 U.S.C. §§ 1956(h) and 1956(a)(2)(A),

(J. [Doc. # 629] at 1). The sentencing hearing was held on March 6, 2020, just two weeks

prior to the lockdown necessitated by the declaration of the COVID-19 pandemic in

Connecticut. (Sentencing Tr. [Doc. # 631].) Given the ongoing nature of the pandemic, the

Court has allowed Mr. Hoskins to postpone his self-surrender date until April 12, 2021.

(Order Granting Mot. to Adjourn [Doc. # 650]; see also Order Granting Mot. to Adjourn [Doc.

                                              1
         Case 3:12-cr-00238-JBA Document 653 Filed 02/24/21 Page 2 of 4




# 648]; Order Granting Mot. to Adjourn [Doc. # 641]; Order Granting Mot. to Adjourn [Doc.

# 639].) Accordingly, Mr. Hoskins has yet to serve any of his 15-month sentence in prison.

The ruling vacating his FCPA counts remains on appeal.

       Since Defendant has not yet begun to serve his sentence and is not yet in the custody

of the Bureau of Prisons (BOP), the Court cannot “reduce his sentence to time served.”1 See

United States v. Konny, 463 F. Supp. 3d 402, 404 (S.D.N.Y. 2020) (“[S]ection [3582(c)] applies

only to those defendants who have begun serving their term of imprisonment at a BOP

facility. Because the defendant is not currently in the custody of the BOP, his application is

premature.”) (internal citations omitted); United States v. Spruill, No. 3:18-CR-0022-10(VLB),

2020 WL 2113621, at *3 (D. Conn. May 4, 2020) (denying defendant’s motion for

compassionate release as “premature” because he had not yet begun his custodial sentence).

       Furthermore, the relevant 18 U.S.C. § 3553 factors, required to be considered before

reducing a sentence and granting release, weigh against Mr. Hoskins. 18 U.S.C.A. § 3582 (the

court may grant compassionate release only “after considering the factors set forth in section

3553(a)”). The Court considered Mr. Hoskins’s age and medical conditions, lack of personal

benefit from his crimes, difficult pretrial detention conditions in the Caribbean, and

uncertainties of incarceration resulting from his status as a noncitizen at his initial

sentencing in March 2020. (Sentencing Tr. at 77, 79-84.) Because of Mr. Hoskins’s advanced

age and medical frailties, the Court sentenced Mr. Hoskins to only fifteen months


1 Defendant points to Judge Rakoff’s reduction of Joel Austin’s sentence to time-served, even
though Mr. Austin was not yet incarcerated, to demonstrate that the Court has such authority
here. United States v. Austin, 468 F. Supp. 3d 641, 642 (S.D.N.Y. 2020). However, Austin is a
unique case in which the defendant had already served nine years of his fifteen-year
sentence before being released after his habeas motion was granted. Id. That grant was
subsequently overturned on appeal and the defendant was instructed to return to prison to
complete the remainder of his sentence. Id. at 643. While Mr. Austin was not physically
incarcerated at the time of his motion, he was under supervision of the U.S. Probation Office,
and he had already served nine years of the sentence for which he sought reduction. Id. Mr.
Hoskins has served none of his fifteen-month sentence and has no other extraordinary
reasons warranting release.
                                              2
         Case 3:12-cr-00238-JBA Document 653 Filed 02/24/21 Page 3 of 4




imprisonment, a sentence significantly below the range advanced by the Sentencing

Guidelines of 135 to 168 months and urged by the Government. (Id.) Since his sentencing,

Mr. Hoskins’s release conditions pending surrender required him to remain in Dallas, Texas,

where he has resided in an apartment, away from his wife in England, but where he is able

to take steps to protect his health during the COVID-19 pandemic. (Def.’s Mem. in Supp. of

his Mot. for Reduction [Doc. # 642-1] at 12.) Mr. Hoskins argues that his lonely existence and

separation from his home and his wife are grounds for his release because they resemble a

custodial status.

       Given the impact of the pandemic on the global community, Mr. Hoskins’s isolated

and lonely existence is far from unique and is not the functional equivalent of incarceration.

The Court reflects that each postponement of his surrender to the BOP has been at Mr.

Hoskins’s request. Considering Defendant’s age and the Court’s willingness to adjourn his

surrender, Defendant presents no reason why he cannot get vaccinated pre-incarceration. 2

Mr. Hoskins’s effort to avoid serving any portion of his sentence of incarceration, particularly

considering the severity of his offenses, fails. Thus, Defendant’s Motion for a Reduction in

Sentence [Doc. # 642] is DENIED.




2 Mr. Hoskins is seventy years old, placing him at high risk of severe complications from
contracting the COVID-19 virus, and has “polymyalgia rheumatica,” an inflammatory disease
which preliminary studies have shown may increase one’s risk of severe disease, although
the Center for Disease Control (CDC) does not list it among the conditions that may increase
risk. (Def.’s Mem. at 34); see also CDC, Older Adults, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/older-adults.html (last updated Dec. 7, 2020) (“Among adults,
the risk for severe illness from COVID-19 increases with age, with older adults at highest
risk.”); Kristin M. D’Silva et. al, Risk of Respiratory Failure Tripled in COVID-19 Patients with
Existing Rheumatic Disease, MASS GEN. HOSP. (June 19, 2020) (“Significantly more patients
with rheumatic disease required ICU admission/mechanical ventilation [and] had threefold
higher odds of requiring mechanical ventilation than patients without.”). While his age and
medical conditions could constitute extraordinary and compelling circumstances if Mr.
Hoskins was presently incarcerated, they do not impact his petition for release as he
presently lives in a community, not congregate, environment.
                                               3
Case 3:12-cr-00238-JBA Document 653 Filed 02/24/21 Page 4 of 4




                             IT IS SO ORDERED.

                                         /s/
                             Janet Bond Arterton, U.S.D.J.


              Dated at New Haven, Connecticut this 24th day of February 2021.




                                4
